





Exhibit 10.1






Cougar Biotechnology, Inc.


Summary of terms of Non-employee Director Compensation Program




Effective June 28, 2006, the Board of Directors (“the Board”) of Cougar
Biotechnology, Inc. has approved and adopted a non-employee director
compensation program for its non-employee directors serving on the Board.
Pursuant to the program, non-employee directors serving on the Board shall be
entitled to receive the following fees:


$2,500 for each Board meeting attended in person; and


$500 for each Board meeting attended telephonically.


Effective September 6, 2006, the Board approved the payment of $1,000 to the
Audit Committee Chairman for each audit committee meeting attended.
 
Additionally, the Company shall issue to each non-employee director upon his or
her initial election or appointment to the Board an option to purchase 30,000
shares of the Company’s common stock at an exercise price equal to the fair
market value of the Company’s common stock on the date of grant. Such options
shall vest in equal parts over three years.





